Name: 73/208/EEC: Decision of the Representatives of the Governments of the Member States of 24 July 1973 on the provisional location of the European Monetary Cooperation Fund
 Type: Decision
 Subject Matter: monetary relations;  monetary economics
 Date Published: 1973-07-28

 Avis juridique important|41973D020873/208/EEC: Decision of the Representatives of the Governments of the Member States of 24 July 1973 on the provisional location of the European Monetary Cooperation Fund Official Journal L 207 , 28/07/1973 P. 0046 - 0046 Finnish special edition: Chapter 10 Volume 1 P. 0010 Spanish special edition: Chapter 10 Volume 1 P. 0050 Swedish special edition: Chapter 10 Volume 1 P. 0010 Portuguese special edition Chapter 10 Volume 1 P. 0050 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 24 July 1973 on the provisional location of the European Monetary Cooperation Fund (73/208/EEC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, Having regard to Article 37 of the Treaty establishing a Single Council and a Single Commission of the European Communities; Having regard to the Decision of 8 April 1965 (1) of the Representatives of the Governments of the Member States on the provisional location of certain institutions and departments of the Communities, and in particular Article 10 thereof; Having regard to the Opinion of the Commission; Whereas, without prejudice to the application of Article 216 of the Treaty establishing the European Economic Community, the provisional place of work of the European Monetary Cooperation Fund, established by Council Regulation (EEC) No 907/73 (2) should be determined; HAVE DECIDED AS FOLLOWS: Article 1 1. The European Monetary Cooperation Fund shall be located in Luxembourg, which shall be its provisional place of work in accordance with the Decision of 8 April 1965 of the Representatives of the Governments of the Member States on the provisional location of certain institutions and departments of the Communities. 2. The meetings of the Board of Governors shall generally be held at the provisional place of work of the Fund. The Chairman may also convene meetings of the Board in another place. 3. The close and permanent links which must necessarily be established between the Fund on the one hand, and the Council and the Commission on the other, shall be maintained by: - the office of the Commission in Luxembourg; - an office of the Fund located in Brussels. The Commission shall take appropriate measures of internal organization to ensure that these links are maintained. Article 2 The Representatives of the Governments of the Member States shall re-examine the situation in the light of the development of the work of the Fund and on the basis of an Opinion from the Commission, at the latest by 30 June 1975. Done at Brussels, 24 July 1973. The President I. NÃRGAARD (1)OJ No 152, 13.7.1967, p. 18. (2)OJ No L 89, 5.4.1973, p. 2.